Citation Nr: 0715977	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-01 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service connected 
bilateral hearing loss, currently evaluated at zero percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1968 to September 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied an increased (compensable) rating for bilateral 
hearing loss.  The RO issued a notice of the decision in June 
2004, and the veteran timely filed a Notice of Disagreement 
(NOD) in August 2004.  Subsequently, in December 2004 the RO 
provided a Statement of the Case (SOC), and thereafter, in 
January 2005, the veteran timely filed a substantive appeal.  
The RO supplied Supplemental Statements of the Case (SSOCs) 
in April 2005 and September 2005.

The veteran did not request a Board hearing on this matter.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The veteran's average puretone decibel losses and speech 
discrimination percentages from the April 2004 VA 
audiological examination and April 2005 private 
audiological examination convert to Roman numeral 
designations of II for the right ear and III for the left 
ear, and the veteran's VA audiological test results from 
August 2005 convert to Roman numeral designations of III 
bilaterally.   


CONCLUSION OF LAW

The criteria for assignment of a compensable disability 
rating for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.85, 4.86 & 
Tables VI, VIa, VII (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The April 2004 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof that his bilateral hearing 
loss had increased in severity.  This correspondence clearly 
disclosed VA's duty to obtain certain evidence for the 
veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim.  It also specifically asked the 
veteran to provide VA with any other supporting evidence or 
information in his possession.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  This is because the 
Board's determination that a preponderance of the evidence 
weighs against his claim for a compensable rating renders 
moot any question about a different disability rating and 
effective date.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the June 
2004 RO decision that is the subject of this appeal in its 
April 2004 letter.  Accordingly, the RO provided proper VCAA 
notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive April 2004 and August 2005 VA audiological 
examinations, which were thorough in nature and adequate for 
rating his hearing .loss.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations
a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Ratings for impairment of auditory acuity are set forth in 38 
C.F.R. § 4.85 through § 4.87, which contain the governing 
provisions, tables and diagnostic codes.  As a preliminary 
matter, an evaluation of the degree of hearing impairment 
requires results from an audiological examination, which must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone auditory test, to be conducted by a 
state-licensed audiologist.  38 C.F.R. § 4.85(a); see 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998) (noting 
that disability rating assignments are based on average 
scores of puretone decibel loss and percent of speech 
discrimination); but see 38 C.F.R. §§ 4.85(c), 4.86 
(permitting ratings by using only the pure-tone auditory 
threshold test scores in certain circumstances).  Table VI, 
entitled "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," uses 
calculations from these two tests to determine a Roman 
numeral designation, which represents auditory acuity levels 
ranging from I, indicating essentially normal hearing, to XI, 
signifying profound deafness.  38 C.F.R. § 4.85(b) & Table 
VI.  The horizontal rows in Table VI represent nine 
categories based upon percentage of discrimination in the 
controlled speech discrimination test, whereas the vertical 
columns in Table VI represent nine categories of hearing loss 
based upon the puretone audiometry test.  38 C.F.R. § 4.85(b) 
& Table VI.  The applicable Roman numeral designation in any 
given case is determined by applying these test figures to 
the Table, and locating the designation found at the 
intersection of those two figures.  38 C.F.R. § 4.85(b) & 
Table VI; see Acevedo-Escobar, supra (noting that the Board 
simply must apply the scores provided by the exam to the 
slots in Table VI to calculate the Roman numeral designation 
for hearing loss).   

Once a Roman numeral designation from Table VI is attained 
for each ear, the Board looks to Table VII, entitled 
"Percentage Evaluation for Hearing Impairment (Diagnostic 
Code 6100)," to calculate the disability rating.  38 C.F.R. 
§ 4.85(e); see Acevedo-Escobar, 12 Vet. App. at 10.  
Horizontal rows in Table VII represent the ear having better 
hearing, while vertical columns represent the ear with poorer 
hearing.  38 C.F.R. § 4.85(e) & Table VII.  The Board 
determines the Table VII disability rating in a similar 
mechanical fashion as it assesses the Table VI Roman numeral 
designations: It inserts the relevant Roman numeral 
designations gleaned from Table VI into Table VII, and at the 
intersect of these designations, the appropriate disability 
rating appears.  See 38 C.F.R. § 4.85(e) & Table VII; accord 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (stating 
that the Board assigns disability ratings for hearing 
impairment through a mechanical application of the rating 
schedule to the Roman numeral designations allotted after 
audiometric evaluations).  

38 C.F.R. § 4.85(c), governing application of another rating 
table, Table VIa, sets forth the Roman numeral designations 
for hearing impairment based solely on the puretone threshold 
average, and not on the Maryland (CNC) speech recognition 
test.  38 C.F.R. § 4.85(c) (entitled "Numeric Designation of 
Hearing Impairment Based Only on Puretone Threshold Average).  
It provides that "Table VIa will be used when . . . 
indicated under the provisions of § 4.86."  38 C.F.R. 
§ 4.85(c).  38 C.F.R. § 4.86, in turn, provides that: "(a) 
When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately."  38 C.F.R. 
§ 4.86(a).   Subsection (b) of § 4.86 states that "[w]hen 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately."  38 C.F.R. § 4.86(b).  

b. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 
The veteran submitted to an April 2004 VA audiological 
examination, which included a puretone threshold test and a 
Maryland (CNC) word list test, and generated the following 
scores: For the puretone threshold test, in the right ear, 
decibels of 45, 35, 45, and 65 were reported for frequencies 
of 1000, 2000, 3000 and 4000 hertz respectively; in the left 
ear, decibels of 35, 30, 45, and 60 were reported at 
frequencies of 1000, 2000, 3000, and 4000 hertz respectively.  
The average of these puretone threshold scores amounted to 
47.5 (rounded up to 48) for the right ear and 42.5 (rounded 
up to 43) for the left ear.  The Maryland (CNC) word list 
speech recognition test demonstrated 84 percent in the right 
ear and 80 percent in the left ear.  The audiologist 
diagnosed the veteran with normal to moderately severe 
sensorineural hearing loss.  In light of the veteran's test 
scores, the Board notes that 38 C.F.R. § 4.86, relating to 
exceptional patterns of hearing impairment, has no 
application.

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 48 average puretone threshold and 84 percent speech 
recognition leads to a designation of II; application of the 
left ear scores of 43 average puretone threshold and 80 
percent speech recognition leads to a designation of III.  
Inserting the Roman numeral designations of II for the better 
ear and III for the poorer ear into Table VII yields a 
disability rating of zero percent.  Accordingly, because the 
results of this audiological examination generate a zero 
percent disability rating, the Board concludes that the 
veteran is not entitled to a compensable rating for bilateral 
hearing loss based on this examination.  See Lendenmann, 3 
Vet. App. at 349.

The veteran also submitted to a private audiological 
examination in April 2005.  A review of this record, however, 
does not definitively indicate that the examination conformed 
to the required testing methods set forth in 38 C.F.R. § 
4.85(a), specifically with the Maryland CNC controlled speech 
discrimination test.  The Board, therefore, remains unclear 
as to whether it may rely on the results contained in this 
examination report.  However, even assuming that the April 
2005 examination did satisfy the standards set forth in § 
4.85(a), the scores generated would not produce a compensable 
rating.  For the puretone threshold test, in the right ear, 
decibels of 35, 50, 50, and 70 were reported for frequencies 
of 1000, 2000, 3000 and 4000 hertz respectively; in the left 
ear, decibels of 20, 35, 50, and 55 were reported at 
frequencies of 1000, 2000, 3000, and 4000 hertz respectively.  
The average of these puretone threshold scores amounted to 51 
for the right ear and 40 for the left ear.  The speech 
recognition test demonstrated 88 percent in the right ear and 
80 percent in the left ear.  In light of the veteran's test 
scores, the Board notes that 38 C.F.R. § 4.86, relating to 
exceptional patterns of hearing impairment, does not apply.

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 51 average puretone threshold and 88 percent speech 
recognition leads to a designation of II; application of the 
left ear scores of 40 average puretone threshold and 80 
percent speech recognition leads to a designation of III.  
Inserting the Roman numeral designations of II for the better 
ear and III for the poorer ear into Table VII yields a 
disability rating of zero percent.  Accordingly, even 
assuming the propriety of the testing methodology in this 
examination, the results from this test generate a zero 
percent disability rating.  The Board thus concludes that the 
veteran is not entitled to a compensable rating for bilateral 
hearing loss based on this examination.  See Lendenmann, 3 
Vet. App. at 349.

At his May 2005 Decision Review Officer (DRO) hearing, the 
veteran testified that he had hearing aids and received 
treatment for his hearing approximately every two years or 
so.  Hearing Transcript at 2.  He also indicated that he 
currently worked as a health disability claimant clerk for 
VA, where he processed claimants into the VA for 
determination of eligibility for benefits.  Hearing 
Transcript at 3.  As for the impact of his bilateral hearing 
loss on his work, the veteran stated that he experienced no 
trouble when speaking one-on-one with an individual, but that 
background noise, such as conversation or rustling of papers, 
could create difficulty in hearing.  Hearing Transcript at 3, 
6.  He stated that his hearing had worsened, and he objected 
to the audiological testing method that measured hearing loss 
in a soundproof booth as not representing real world auditory 
circumstances.  Hearing Transcript at 4, 6.      

The veteran also underwent an August 2005 VA audiological 
examination, which included a puretone threshold test and a 
Maryland (CNC) word list test, and generated the following 
scores: For the puretone threshold test, in the right ear, 
decibels of 55, 55, 55, and 55 were reported for frequencies 
of 1000, 2000, 3000 and 4000 hertz respectively; in the left 
ear, decibels of 40, 60, 65, and 65 were reported at 
frequencies of 1000, 2000, 3000, and 4000 hertz respectively.  
The average of these puretone threshold scores amounted to 55 
for the right ear and 57.5 (rounded up to 58) for the left 
ear.  The Maryland (CNC) word list speech recognition test 
demonstrated 88 percent discrimination in the right ear, and 
90 percent in the left ear.  The audiologist diagnosed the 
veteran with moderate to severe sensorineural hearing loss 
bilaterally.  

In light of the veteran's test scores for the right ear, the 
Board notes that 38 C.F.R. § 4.86(a), relating to exceptional 
patterns of hearing impairment when the puretone threshold at 
each of the four specified frequencies for an ear is 55 
decibels or more, is for application.  Pursuant to this 
regulation, then, the Board will determine the Roman numeral 
designation from Table VIa in addition to that from Table VI, 
and use whichever numeral is higher (that is, whichever 
numeral reflects poorer hearing).  The veteran's average 
puretone threshold score for the right ear amounts to 55, and 
inserting this sum into Table VIa yields a Roman numeral 
designation of III.      

Turning next to Table VI to determine the other Roman numeral 
designation for the right ear, application of the right ear 
scores of 55 average puretone threshold and 88 percent speech 
recognition leads to a designation of II.  Because the Roman 
numeral designation generated from Table VIa produced a 
higher numeral (i.e., III), the Board will use this numeral 
in assessing the veteran's claim. 

As for the left ear, application of the left ear scores of 58 
average puretone threshold and 90 percent speech recognition 
leads to a designation of III.  Inserting the Roman numeral 
designations of III and III into Table VII yields a 
disability rating of zero percent.  Accordingly, because the 
results of this audiological examination generate a zero 
percent disability rating, the Board concludes that the 
veteran is not entitled to a compensable rating for bilateral 
hearing loss based on this examination either.  See 
Lendenmann, 3 Vet. App. at 349.

The Board acknowledges the veteran's objection, as noted in 
his May 2005 DRO hearing testimony and his April 2007 Brief, 
to the VA auditory examination testing methods, which he 
asserts do not represent or reflect his true hearing 
abilities under real world circumstances.  With respect to 
the adequacy of the speech recognition and other auditory 
examination scores, the Board notes that 38 C.F.R. § 4.85(a) 
renders the puretone threshold and speech discrimination 
tests mandatory for an evaluation of a disability rating.  38 
C.F.R. § 4.85(a) ("An examination for hearing impairment for 
VA purposes . . . must include a controlled speech 
discrimination test . . . and a puretone audiometry test") 
(Emphasis added).  The Board is bound, both by statute and 
regulation, to follow such provisions.  See 38 U.S.C.A. § 
7104 ("The Board shall be bound in its decisions by the 
regulations of the Department"); 38 C.F.R. § 20.101(a) ("In 
its decisions, the Board is bound by applicable statutes 
[and] the regulations of the [VA]").  As such, the Board has 
no choice but to follow the directives of 38 C.F.R. § 4.85(a) 
and rely on such tests to discern the disability rating for 
the veteran's hearing loss.  See 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101(a); see also 38 C.F.R. § 4.85(b)-(e) 
(expressly employing puretone audiometry test results and 
results from speech discrimination test).  

The same rationale applies with respect to the veteran's 
disagreement with the zero percent disability rating.  
Pursuant to the dictates of 38 C.F.R. § 4.85 and Lendenmann, 
in determining this rating, the Board has engaged in, as it 
must, a "mechanical," objective application of the 
numerical data generated from the veteran's audiological 
examinations.  See Lendenmann, 3 Vet. App. at 349.  In this 
regard, the Board exercises no discretion, and simply must 
apply the test score numbers to the relevant Tables.  See 38 
C.F.R. § 4.85(b)-(e); accord Lendenmann, supra, at 349.  As 
noted above, all of the VA examination scores conclusively 
led to the zero percent disability rating, and the Board 
lacks the authority to operate outside the bounds of 
applicable regulatory provisions, including the guidelines 
for the assignment of disability ratings set forth in 38 
C.F.R. § 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101(a).  

While the Board empathizes with the veteran's hearing 
impairment and apparent dissatisfaction with the current 
rating, and does not dispute the fact that he has a hearing 
disability, the Board must conclude, based on the results of 
mandatory auditory tests and the mechanical application of 
relevant regulations by which the Board is bound, that the 
level of his disability does not rise to a compensable 
rating.  See 38 C.F.R. § 4.85(b)-(e); see also 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.101(a).

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings. The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  There has been 
no showing by the veteran that his service connected hearing 
disability has necessitated frequent hospitalizations beyond 
that contemplated by the rating schedule or has caused a 
marked interference with employment or has had other 
comparable effects.  In the absence of such factors, the 
criteria for submission for assignment of an extraschedular 
rating for his bilateral hearing loss pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


IV. Conclusion 
For the reasons stated above, the Board finds that an 
increased rating is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

An increased (compensable) rating for service connected 
bilateral hearing loss is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


